 



Exhibit 10.31
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of
April 24, 2006 by and between 222 S. RIVERSIDE PROPERTY, LLC, a Delaware limited
liability company (“Landlord”), and SUA INSURANCE COMPANY, a Illinois statutory
insurance company (“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant entered into that certain Lease dated February 3,
2003; as amended by that certain First Amendment to Lease dated May 5, 2005
(collectively, the “Lease”) for certain premises (the “Original Premises”) on
the 16th floor of the building located at 222 S. Riverside Plaza, Chicago,
Illinois (the “Building”).
     B. The Original Premises currently consists of approximately 24,987 square
feet of rentable area.
     C. Tenant desires to lease an additional portion of the Building containing
approximately 9,017 square feet of rentable area located on the 16th floor of
the Building, Suite 1650, and depicted on Exhibit A attached hereto (the
“Additional Space”).
     D. Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
     1. Additional Space Commencement Date. Effective as of the Additional Space
Commencement Date (hereinafter defined), the Additional Space shall be added to
the Original Premises (the Original Premises and the Additional Space shall be
comprised of 34,004 square feet of rentable area in the aggregate and shall be
collectively referred to as the “Premises”) upon all of the terms and conditions
of the Lease as modified herein. As used herein, the term “Additional Space
Commencement Date” shall mean September 1, 2006. Landlord anticipates delivering
possession of the Additional Space to Tenant on the date which is three
(3) business days following full execution and delivery of this Amendment
provided that Landlord’s failure to deliver possession of the Additional Space
to Tenant by such date for reasons outside Landlord’s reasonable control, shall
not affect the enforceability of this Amendment, or subject Landlord to any
liability to Tenant for damages or be deemed a default by Landlord of its
obligations under the Lease.
     2. Base Rent. Commencing on the Additional Space Commencement Date, Tenant
shall in addition to Base Rent payable for the Original Premises, pay to
Landlord Base Rent with respect to the Additional Space in the manner and at the
times set forth in Section 2 of the Lease and in the amounts set forth below,
without demand, deduction or setoff, except as expressly provided in the Lease.

 



--------------------------------------------------------------------------------



 



                              Annual Base Rent per   Annual   Monthly
Installments Period   Rentable Square Foot   Base Rent   of Base Rent
 
                       
9/1/06 to 8/31/07
  $ 17.25     $ 155,543.25     $ 12,961.94  
9/1/07 to 8/31/08
  $ 17.77     $ 160,232.09     $ 13,352.67  
9/1/08 to 8/31/09
  $ 18.30     $ 165,011.10     $ 13,750.93  
9/1/09 to 8/31/10
  $ 18.85     $ 169,970.45     $ 14,164.20  
9/1/10 to 8/31/11
  $ 19.42     $ 175,110.14     $ 14,592.51  
9/1/11 to 8/31/12
  $ 19.99     $ 180,249.83     $ 15,020.82  
9/1/12 to 8/31/13
  $ 20.60     $ 185,750.20     $ 15,479.18  
9/1/13 to 8/31/14
  $ 21.22     $ 191,340.74     $ 15,945.06  
9/1/14 to 8/31/15
  $ 21.85     $ 197,021.45     $ 16,418.45  
9/1/15 to 8/31/16
  $ 22.51     $ 202,972.67     $ 16,914.39  
9/1/16 to 8/31/17
  $ 23.18     $ 209,014.06     $ 17,417.84  
9/1/17 to 8/31/18
  $ 23.88     $ 215,325.96     $ 17,943.83  
9/1/18 to 8/31/19
  $ 24.59     $ 221,728.03     $ 18,477.34  
9/1/19 to 4/30/20
  $ 25.33     $ 228,400.61     $ 19,033.38  

     Notwithstanding anything herein to the contrary, as long as Tenant is not
in default under the terms of this Lease beyond any applicable notice and cure
periods, Tenant shall be entitled to an abatement of Base Rent for the
Additional Space only and Tenant’s Proportionate Share of Expenses and Taxes for
the Additional Space only for the first twelve (12) full calendar months
following the Additional Space Commencement Date (the “Rent Abatement Period”).
The total amount of Rent abated during the Rent Abatement Period shall be
referred to as (the “Abated Rent”). In the event Tenant defaults at any time
during the Lease Term beyond any applicable notice and cure periods, all Abated
Rent shall immediately become due and payable. The payment by Tenant of all
Abated Rent in the event of a default shall not limit or affect any of
Landlord’s other rights, pursuant to this Lease or at law or inequity.
     3. Additional Rent. Notwithstanding anything in Section 7 of the Basic
Lease Provisions to the contrary, commencing on the Additional Space
Commencement Date, (i) Tenant’s Proportionate Share for the Premises shall be
3.059% (calculated by dividing the rentable area of the Premises by 1,111,782,
being the number of square feet of rentable area of the Building), and
(ii) Tenant shall pay Tenant’s Proportionate Share of Expenses and Taxes for the
Premises for each year on a net basis, and without regard to any base year or
“stop” in accordance with the terms of the Lease.
     4. Condition of New Premises. Tenant acknowledges that it is leasing the
Original Premises and Additional Space in its “as is” condition, and that no
agreements to alter, remodel, decorate, clean or improve the Original Premises,
Additional Space or the Building have been made by Landlord or any party acting
on Landlord’s behalf. Notwithstanding the foregoing, Landlord acknowledges that
Tenant intends to perform certain alterations and improvements to the Additional
Space (“Tenant’s Work”). Tenant shall be permitted to perform Tenant’s Work
(subject to Tenant’s compliance with the provisions of Section 21 of the Lease)
through a general contractor and subcontractors chosen from Landlord’s approved
contractor list and pursuant to plans and specifications approved by Landlord in
advance which approval shall not to be

2



--------------------------------------------------------------------------------



 



unreasonably withheld. Tenant must use Landlord’s MEP engineer for Tenant’s
drawings and Tenant’s Architect is subject to Landlord’s prior approval. Tenant
shall reimburse Landlord for Landlord’s reasonable out of pocket costs in
reviewing Tenant’s plans for Tenant’s Work. Tenant and its contractors shall
obtain and pay for insurance (from insurance companies satisfactory to Landlord)
in connection with Tenant’s Work, which insurance coverages and amounts shall be
satisfactory to Landlord in its reasonable discretion. Tenant shall, prior to
the commencement of Tenant’s Work, deliver to Landlord evidence of such
insurance satisfactory to Landlord. Tenant’s entry into the Additional Space
prior to the Additional Space Commencement Date shall be subject to all of the
terms and conditions of the Lease, except that Base Rent and Additional Rent
shall not commence to accrue until the Additional Space Commencement Date.
Tenant’s Work shall be performed in a good and workmanlike manner, lien-free and
in compliance with all applicable laws. All costs of Tenant’s Work shall be
borne by Tenant; provided, however, Landlord shall contribute up to Five Hundred
Forty One Thousand Twenty Dollars and 00/100 ($541,020.00), being $60.00 per
square foot of rentable area of the Additional Space (the “Construction
Allowance”), toward the cost of Tenant’s Work. The Construction Allowance shall
be available to reimburse Tenant for the actual, documented cost of Tenant’s
Work, including hard and soft construction costs, including by not limited to
furnishings, contractor fees, architectural fees, permit costs, wiring, cabling
and telecommunication costs. In the event that the Construction Allowance
exceeds the total cost of Tenant’s Work, and further provided that (i) Tenant is
not in default under the Lease beyond any applicable notice and cure periods and
(ii) is operating its business within the Additional Space, then upon written
election to Landlord (the “Rent Credit Notice”), Tenant may apply up to 50% of
the Construction Allowance or $270,510.00 towards Rent next due under the Lease
for the Additional Space.
     Prior to commencing Tenant’s Work, Tenant shall submit to Landlord an
itemized statement of the estimated costs of completing Tenant’s Work,
including, without limitation, costs of obtaining permits; architectural,
engineering and contracting fees; Landlord’s Fee (hereinafter defined); and
costs of labor and materials (collectively, the “Estimated Cost of Work”). If
the Estimated Cost of Work exceeds the Construction Allowance, Tenant shall,
prior to commencing Tenant’s Work, deposit with Landlord, or with a construction
escrowee designated by Landlord, the amount by which the Estimated Cost of Work
exceeds the Construction Allowance (which amount shall be referred to herein as
“Tenant’s Deposit”). Landlord shall pay to Tenant, or to Tenant’s general
contractor directly, Tenant’s Deposit, if applicable, and the portion of the
Construction Allowance for which Tenant has qualified for disbursement,
following the completion of Tenant’s Work within thirty (30) days after receipt
by Landlord of Tenant’s written demand therefor accompanied by (i) a reasonably
detailed description of Tenant’s Work, including, without limitation, the
identification of all contractors and material suppliers who have supplied labor
or materials in connection with Tenant’s Work,, (ii) lien waivers from all
contractors and material suppliers identified pursuant to clause (i), and
(iv) Tenant’s certification that Tenant’s Work has been completed pursuant to
the provisions of this paragraph and Section 10 of the Lease. Landlord’s
obligation to fund the Construction Allowance shall expire and be of no further
force or effect if Tenant fails to complete Tenant’s Work and deliver to
Landlord written demand for payment of the Construction Allowance accompanied by
the items described in clauses (i) through (iv) above (or the Rent Credit Notice
electing a credit on Rent next due is not delivered by) no later than the first
(1st) anniversary of

3



--------------------------------------------------------------------------------



 



the Additional Space Commencement Date. Notwithstanding anything to the contrary
contained herein, Landlord shall not be obligated to disburse any portion of the
Construction Allowance or Tenant’s Deposit, if applicable, during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall resume only when and if such default is cured. Tenant shall pay
to Landlord a construction supervision fee (“Landlord’s Fee”) in connection with
Tenant’s Work in amount equal to $4,508.50 ($.50 per square foot of rentable
area of the Additional Space). Landlord’s Fee shall be payable upon demand and
Landlord shall be entitled to deduct the same from the Construction Allowance or
Tenant’s Deposit, if applicable.
     5. Security Deposit. Notwithstanding anything in Section 10 of the Lease to
the contrary, with respect to the reduction of the amount of the Letter of
Credit, the following shall apply:
     “Notwithstanding the foregoing, so long as Tenant is not in Default under
this Lease, and provided there has never been a Default with respect to Tenant’s
monetary obligations under this Lease, the amount of the Letter of Credit shall
be reduced as follows:

              AMOUNT OF LETTER OF     CREDIT/SECURITY PERIOD   DEPOSIT*  
Commencement Date to 6th Anniversary of Commencement Date
  $ 1,500,000.00  
 
       
6th Anniversary of Commencement Date through 8th Anniversary of Commencement
Date
  $ 1,200,000.00  
 
       
8th Anniversary of Commencement Date through 10th Anniversary of Commencement
Date
  $ 900,000.00  
 
       
10th Anniversary of Commencement Date through 12th Anniversary of Commencement
Date
  $ 600,000.00  
 
       
12th Anniversary of Commencement Date through 14th Anniversary of Commencement
Date
  $ 300,000.00  
 
       
14th Anniversary of the Commencement Date through 60 days after the expiration
of the Lease Term
  $ 200,000.00  

 

*   Notwithstanding the above, the amount of the Letter of Credit shall not be
reduced if the Tenant has been in Default of this Lease at anytime during the
prior twelve (12) month period. If the Tenant was in Default of this Lease at
anytime during the prior twelve (12) month period, the amount of the Letter of
Credit for the twelve (12) month period immediately following the period of the
Default (said period shall hereinafter be referred to as the “Non-Reduction
Period”) shall not be reduced and the amount of the Letter of Credit shall
remain unchanged for the entire Non-Reduction Period. If Tenant is not in
Default of this Lease at anytime during the Non-Reduction Period, the amount of
the Letter of Credit shall once again be reduced as provided in the above
schedule, provided there is no further Default by Tenant. Tenant agrees that
there shall be no reduction in the Letter of Credit, pursuant to the terms and
provisions of this Section 10 or otherwise, until Landlord notifies the issuer
of the Letter of Credit, in writing,

4



--------------------------------------------------------------------------------



 



    to reduce the amount of Letter of Credit. Upon Tenant’s written request,
Landlord, pursuant to the terms and provisions of this Section 10, agrees to
promptly notify the issuer of any reduction in the amount of the Letter of
Credit.”

     6. Tenant’s Termination Option. Notwithstanding anything to the contrary
contained in Section 65 of the Lease, (a) The Early Termination Date for the 5
Year Termination Option shall be August 31, 2011 and Tenant shall deliver notice
of its election to exercise the 5 Year Termination Option by August 31, 2010 and
(b) the Termination Payment (as defined in Section 65 of the Lease) shall be
increased to include (i) six (6) months of the then current Base Rent for the
Additional Space, plus Tenant’s Share of Operating Expenses and Taxes for the
Additional Space for such six (6) month period plus (ii) the unamortized balance
of the Additional Space Leasing Costs (hereinafter defined) as of the Early
Termination Date had the Additional Space Leasing Costs been loaned to Tenant as
of the Additional Space Commencement Date at the interest rate of ten percent
(10%) per annum and had such loaned amount been repaid in equal monthly
installments commencing on the Additional Space Commencement Date in amounts
sufficient to fully amortize such loaned amount and the imputed interest thereon
on the Expiration Date (as defined in the Lease). The term "Additional Space
Leasing Costs” shall mean the sum of (i) the brokers’ commissions incurred by
Landlord in connection with this Amendment; (ii) the Construction Allowance
(including, without limitation, portions of the Construction Allowance applied
as abatement of rent to the extent the same is funded by Landlord or applied to
rent), and (iii) the Abated Rent set forth in Section 2 of this Amendment.
     7. Renewal Option. The Renewal Option granted to Tenant in Section 64 of
the Lease shall apply to the entire Premises, including the Additional Space.
     8. Brokers. Landlord and Tenant each represent and warrant to the other
that the only broker they have dealt with in connection with this Amendment is
Buck Management Group LLC for Landlord and Corporate Real Estate Consultants LLC
for Tenant, whose commission and fees shall be paid by Landlord pursuant to a
separate written agreement. Landlord and Tenant each agree to defend, indemnify
and hold the other harmless from and against all claims by any other broker for
fees, commissions or other compensation to the extent such broker alleges to
have been retained by the indemnifying party in connection with the execution of
this Amendment. The provisions of this paragraph shall survive the expiration or
sooner termination of the Lease.
     9. Limitation of Landlord’s Liability. The obligations of Landlord under
the Lease as amended by this Amendment do not constitute personal obligations of
the individual partners, members, directors, officers, shareholders, trustees or
beneficiaries of Landlord, and Tenant shall not seek recourse against the
partners, members, directors, officers, shareholders, trustees or beneficiaries
of Landlord, or any of their personal assets for satisfaction of any liability
with respect to the Lease as amended by this Amendment. In the event of any
default by Landlord under the Lease as amended by this Amendment, Tenant’s sole
and exclusive remedy shall be against Landlord’s interest in the Building and
the real property on which it is located. The provisions of this paragraph are
not designed to relieve Landlord from the performance of

5



--------------------------------------------------------------------------------



 



any of its obligations hereunder, but rather to limit Landlord’s liability in
the case of the recovery of a judgment against it, as aforesaid, nor shall any
of the provisions of this paragraph be deemed to limit or otherwise affect
Tenant’s right to obtain injunctive relief or specific performance or
availability of any other right or remedy which may be accorded Tenant by law or
the Lease. In the event of sale or other transfer of Landlord’s right, title and
interest in the Building, Landlord shall be released from all liability and
obligations thereafter accruing under the Lease as amended by this Amendment;
provided, that this paragraph shall inure to the benefit of any such purchaser
or transferee.
     10. Miscellaneous. Except as modified herein, the Lease and all of the
terms and provisions thereof shall remain unmodified and in full force and
effect as originally written. In the event of any conflict or inconsistency
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. All terms used herein but not
defined herein which are defined in the Lease shall have the same meaning for
purposes hereof as they do for purposes of the Lease. The Recitals set forth
above in this Amendment are hereby incorporated by this reference. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns.
     11. Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
day and year first above written.
LANDLORD:

222 SOUTH RIVERSIDE PROPERTY LLC,
a Delaware limited liability company
By: BCSP III Illinois Manager LLC, a Delaware
limited liability company, its Manager

By:   Beacon Capital Strategic Partners III, L.P.,
a Delaware limited partnership, its Sole Member

By:   BCP Strategic Partners, III, L.L.C.,
a Delaware limited liability company, its General Partner

                  By:   /s/ Philip J. Brannigan, Jr.         Name:   Philip J.
Brannigan, Jr.        Title:   Managing Director     

            TENANT:

SUA INSURANCE COMPANY,
an Illinois statutory insurance company
      By:   /s/ Scott Goodreau         Name:   Scott Goodreau        Title:  
Vice President, General Counsel   

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ADDITIONAL SPACE
(FLOOR PLAN) [c24209c2420905.gif]

8